MEMORANDUM **
Parrenas has not stated a well-founded fear of persecution. Persecution is an “extreme concept that does not include every sort of treatment our society regards as offensive.” Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995) (internal quotation marks omitted). The Philippine government’s failure to provide employment or benefits to its elderly population does not rise to the level of persecution.
The Philippine government’s failure to evacuate Parrenas from Nigeria is not germane because the INS seeks to return her to the Philippines, not to Nigeria, and the incident has no significant bearing on current conditions in the Philippines. Moreover, Parrenas does not allege that the government will mistreat her in any manner other than by failing to provide her with employment or benefits.
We do not reach Parrenas’s claim to humanitarian asylum under Matter of Chen, 20 I. & N. Dec. 16 (1989), because she did not exhaust it. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.